— Appeal by the defendant from a judgment of the County Court, Nassau County (Carter, J.), rendered January 7, 2011, convicting him of murder in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620, 621 [1983]), we find that the evidence was legally sufficient to establish the defendant’s guilt of murder in the second degree under a theory of intentional murder, and murder in the second degree under a theory of felony murder, beyond a reasonable doubt {see Penal *767Law § 125.25 [1], [3]). Moreover, upon our independent review pursuant to CPL 470.15 (5), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Angiolillo, J.E, Austin, Sgroi and Miller, JJ., concur.